           IN THE UNITED STATES DISTRICT COURT FOR THE
                SOUTHERN DISTRICT OF WEST VIRGINIA
                            CHARLESTON


UNITED STATES OF AMERICA

v.                                          CRIMINAL NO. 2:20-cr-00097

MICHAEL JOSEPH LEROSE


                           NOTICE OF ABANDONMENT

     Defendant,        Michael   Joseph     LeRose,        agrees    to    release,

relinquish, waive or abandon to the United States or to the State

of West Virginia any and all right, title, and interest he may

have in the firearms and ammunition that were seized from him on

June 9, 2020 as follows:

          a.      An    Anderson,   model     AM-15,       multi-caliber      rifle

                  receiver, serial number 20076053; and

          b.      An Anderson, model AM-15, multi-caliber rifle

                  receiver, serial number 20067582.

     Defendant acknowledged on July 27, 2020, during his plea

hearing that pursuant to his plea agreement he would be abandoning

any right, title or interest in the firearms that were seized on

June 9, 2020. The written plea agreement omitted the two Anderson,

model AM-15, multi-caliber rifle receivers.                The defendant orally

agreed that he would be abandoning the two Anderson, model AM-15,

multi-caliber   rifle      receivers   as    well     as    the     four   firearms

mentioned in the written plea agreement.
     Defendant further agrees that the property referenced herein,

will be destroyed or otherwise disposed of by federal, state or

local law enforcement officers according to law.     Accordingly,

there is no need for any further order of forfeiture regarding

this asset as it relates to this defendant.

     Dated this 3rd day of August, 2020.



PREPARED BY:

s/L. Alexander Hamner
L. Alexander Hamner
Assistant United States Attorney
IN State Bar No. 31996-41
300 Virginia Street, East
Room 4000
Charleston, WV 25301
Phone: 304-345-2200
Fax: 304-347-5104
E-mail: alex.hamner@usdoj.gov


SEEN AND APPROVED BY:

s/ John A. Carr
John A. Carr, Esq. (WVSB #10461)
John A. Carr Attorney at Law, PLLC
179 Summers Street, Ste 209
Charleston, WV 25301
304-344-4822
E-mail: jcarr@jcarrlaw.com
